Name: Commission Regulation (EEC) No 2310/85 of 12 August 1985 amending Regulation (EEC) No 2042/75 as regards the amount of the security for export licences for durum wheat groats and meal in respect of which the refund is fixed in advance
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 8 . 85 Official Journal of the European Communities No L 216/7 COMMISSION REGULATION (EEC) No 2310/85 of 12 August 1985 amending Regulation (EEC) No 2042/75 as regards the amount of the security for export licences for durum wheat groats and meal in respect of which the refund is fixed in advance THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 or the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), and in particular Article 12 (2) thereof, Whereas Article 12(l)(c) of Regulation (EEC) No 2042/75 (3), as last amended by Regulation (EEC) No 21 19/85 (4), determines the amount of the security for licences for products as specified in Article 1 of Regu ­ lation (EEC) No 2727/75 ; Whereas these amounts are currently too small for exports of durum wheat groats and meal taking into account fluctuations in prices on the world market, monetary movements and the period of validity of the report licences ; Whereas the securities for export licences for durum wheat groats and meal in respect of which the refund is fixed in advance should therefore be increased whereas it is therefore necessary to amend Regulation (EEC) No 2042/75 ; Whereas these provisions do not affect export licences in respect of which the advance fixing of the refund has been requested prior to entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 12(l)(c) of Regulation (EEC) No 2042/75 is replaced by the following : '(c) 24 ECU per tonne in the case of export licences for the product falling within sub ­ heading 10.01 B I of the Common Customs Tariff where the refund is fixed in advance ; 12,09 ECU per tonne in the case of export licences for the product falling within subhea ­ ding 10.01 B I of the Common Customs Tariff where the levy is fixed in advance ; 30 ECU per tonne in the case of export licences for the product falling within sub ­ heading 1 1 .02 A I a) of the Common Customs Tariff where the refund is fixed in advance ; 12,09 ECU per tonne in the case of export licences for the other products specified in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75 where the levy or refund is fixed in advance.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1985. For the Commission Nicolas MOSAR Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19. 4. 1984, p. 1 . O OJ No L 213 11 . 8 . 1975, p . 5 . (4) OJ No L 198, 30. 7. 1985, p . 18 .